Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 22 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					August 22, 1822
				
				22 It every hour threatens rain but no rain falls. Mr H— says his Corn Crops will be very fine but it is only a small part of New Jersey that has not suffered—It is three weeks since my brother has been out of the House, and I cannot prevail on him to stir abroad—Indeed it requires no trifling exertion to get him out of his room—The novelty of seeing his friends has worn off, and he is again sunk into a state of total indifference—I really do think if his Physician would send him a voyage across the Atlantic, the variety of new objects which would present themselves to his imagination would be of infinite service, by drawing his thoughts from himself and exciting new and more general interests—The mind is perfectly sane—but the habit of dwelling on his sufferings and the removal from those active duties which occupied his attention in New Orleans, have concentrated all his thoughts into one great point, and that point his health: and it being out of the nature of things to restore it immediately it is scarcely possible to persuade him, that he can ever be reinstated—
				
					
				
				
					Change the enclosed Note for four fives the bank will not take it—
				
			